Beasley, Chief Judge,
dissenting.
I respectfully dissent with respect to Division 2.
The arguments advanced in the motion for reconsideration are for the most part meritorious. The Supreme Court remanded this case to us with direction that a new trial be granted unless a new trial is precluded by our resolution of the remaining enumerations. The majority finds merit in ICI’s contention (in its sixth enumeration) that plaintiffs failed, as a matter of law, to present evidence sufficient to support an award of punitive damages. The majority holds that under the law as it existed prior to the new rule adopted by the Su*240preme Court in this case, there was no evidence supporting an award of punitive damages. In the cases cited in support, the defendants successfully argued that punitive damages were not awardable because their actions were taken in reliance upon existing Georgia law. That is not ICI’s argument; it is rather that plaintiffs presented no evidence of a safer design. The Supreme Court rejected that argument.
Decided June 26, 1995
Reconsideration denied July 31, 1995
Rogers & Hardin, Brett A. Rogers, Phillip S. McKinney, Schweber, Izenson & Anderson, Barry L. Anderson, Hagler, Hyles & Adams, M. Stephen Hyles, Susan D. Burnell, for appellant.
Webb, Carlock, Copeland, Semler & Stair, Wade K. Copeland, Denney, Pease, Allison, Kirk & Lomax, Ray L. Allison, Doffermyre, Shields, Canfield & Knowles, Robert E. Shields, Richard A. Childs, for appellees.
In the motion for reconsideration, appellees also argue that the Supreme Court decision in this case does not create a new rule. I cannot agree. The Supreme Court disapproved the application of Center Chem. Co. v. Parzini, 234 Ga. 868 (218 SE2d 580) (1975), in Mann v. Coast Catamaran Corp., 254 Ga. 201 (326 SE2d 436) (1985), to a design defect claim.
I am authorized to state that Presiding Judge Pope joins in this dissent.